DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
In claim 1 (ln 1) “A voice coil motor with the buffering effect” should be changed to -- A voice coil motor with a buffering effect -- since buffering effect is not previously recited.  
In claim 1 (ln 7) “with an interior of movable support being provided with an installation hole to carry a lens” should be changed to -- with an interior of the movable support being provided with an installation hole to carry [[a]] the lens – for grammar and since lens is previously recited.
In claim 6 (ln 7) “with an interior of movable support being provided with an installation hole to carry a lens” should be changed to -- with an interior of the movable support being provided with an installation hole to carry [[a]] the lens -- for grammar and since lens is previously recited.
In claim 6 (ln 1) “A voice coil motor with the buffering effect” should be changed to -- A voice coil motor with a buffering effect -- since buffering effect is not previously recited.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US20170331993, “Xu”).
Re claim 1, Xu discloses a voice coil motor (para [0022]) with the buffering effect (para [0151] & [0154]), which is used to carry a lens (fig 6, para [0151]), comprising 
a frame (fig 6, para [00151] & [0154], includes 628, 620 & 622), an interior of which is provided with a moving space (fig 6), with the moving space being provided with a first abutting surface (figs 6 & below) and a second abutting surface opposite to the first abutting surface (figs 6 & below); 
a movable support 608 (fig 6, para [0151]) which is disposed in the moving space to move in reciprocation (fig 6, para [0151] & [0154]), with an interior of movable support 
a first cushion 610 which is disposed on the first abutting surface (figs 6 & below, para [0151]), such that when the movable support 608 is located at the first position, the first surface is in touch with the first cushion (para [0151]; similar to figs 5a-b); and 
a second cushion 640 which is disposed on the second abutting surface (figs 6 & below, para [0154]), such that when the movable support 608 is located at the second position, the second surface is in touch with the second cushion (para [0154]; similar to figs 5a-b). 

    PNG
    media_image1.png
    443
    515
    media_image1.png
    Greyscale

Re claims 4 and 5, Xu discloses claim 1 as discussed above and further discloses: 
the movable support 608 is further provided with a top surface in the direction of the first surface (figs 6, above for claim 1 & below), and the top surface is protruded with a first convex part (figs 6, above for claim 1 & below) toward the first abutting surface (figs 6, above for claim 1 & below), with the first surface being disposed on the first convex part (figs 6, above for claim 1 & below); and
the movable support 608 is further provided with a bottom surface (figs 6, above for claim 1 & below) in the direction of the second surface (figs 6, above for claim 1 & below), and the bottom surface is protruded with a second convex part (figs 6, above for claim 1 & below) toward the second abutting surface (figs 6, above for claim 1 & below), with the second surface being disposed on the second convex part (figs 6, above for claim 1 & below).

    PNG
    media_image2.png
    414
    570
    media_image2.png
    Greyscale


Claims 6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US20180136430, “Lin”).
Re claim 6, Lin discloses a voice coil motor (para [0037], note: employing embodiment of figs 7a-b but has similar structure as figs 1-3 except for 50 & w/ 100 & 120-see para [0055]) with the buffering effect (para [0055]), which is used to carry a lens (para [0039]), comprising 
a frame (figs 7a-b, para [0055], includes 10 & 20), an interior of which is provided with a moving space (figs 7a-b, para [0055]), with the moving space being provided with a first abutting surface (figs 7a-b, para [0055], surface of 120) and a second abutting surface opposite to the first abutting surface (figs 7a-b & below, para [0055], surface of 20 opposite 100); 
a movable support 30 which is disposed in the moving space to move in reciprocation (figs 7a-b, para [0055]), with an interior of movable support 30 being provided with an installation hole to carry a lens (fig 7a, para [0039]), the movable 
a first cushion 100 which is disposed on the first surface (figs 7a-b & below, para [0055]), such that when the movable support 30 is located at the first position, the first abutting surface is in touch with the first cushion 100 (figs 7a-b & below, para [0055]); and 
a second cushion 100 (figs 7a-b & below, para [0055]) which is disposed on the second surface (figs 7a-b & below, para [0055]), such that when the movable support 30 is located at the second position, the second abutting surface is in touch with the second cushion 100 (figs 7a-b & below, para [0055]). 

    PNG
    media_image3.png
    850
    932
    media_image3.png
    Greyscale


Re claims 9 and 10, Lin discloses claim 6 as discussed above and further discloses: 
the movable support 30 is further provided with a top surface in the direction of the first surface (figs 7a-b, above for claim 6 & below), and the top surface is protruded with a first convex part toward the first abutting surface (figs 7a-b, above for claim 6 & below), with the first surface being disposed on the first convex part (figs 7a-b, above for claim 6 & below); and
the movable support 30 is further provided with a bottom surface in the direction of the second surface (figs 7a, above for claim 6 & below), and the bottom surface is .

    PNG
    media_image4.png
    573
    1010
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu in view of Liu et al. (US20190361326, “Liu”).
Re claim 2, Xu discloses claim 1 as discussed above and further discloses the first cushion 610 and the second cushion 640 are made to absorb impact (para [0151] & [0154]).
Xu is silent with respect to the first cushion and the second cushion are made of silica gel or anti-vibration rubber.
Liu discloses silica gel and rubber are elastomers capable of elastically deforming (para [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first cushion and second cushion of Xu of silica gel or anti-vibration rubber, in order to provide elastically deforming material, as taught by Liu. Since the material is elastically deformable it is capable to absorb impact of the movable support.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu in view of Liu and in further view of Lin.
Re claim 3, Xu in view of Liu disclose claim 2 as discussed above. Xu further discloses the first cushion 610 and the second cushion 640 are formed directly on the first abutting surface and the second abutting surface respectively (figs 6 & above for claim 1). 
by injection molding. 
Lin discloses the first cushion 100 and the second cushion 100 are formed directly on the first abutting surface and the second abutting surface respectively, by injection molding (figs 7a-b & above for claim 1 to Lin, para [0055], lns 24-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first and second cushions of Xu in view of Liu directly on the first and second abutting surfaces, respectively, by injection molding, as disclosed by Lin, in order to form the first and second cushions by a known method of the prior art, as demonstrated by Lin.

Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin in view of Liu.
Re claim 7, Lin discloses claim 6 as discussed above and further discloses the first cushion 100 and the second cushion 100 are made of a flexible elastomer (para [0055], lns 24-27).
Lin is silent with respect to the first cushion and the second cushion are made of silica gel or anti-vibration rubber. 
Liu discloses silica gel and rubber are elastomers capable of elastically deforming (para [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first cushion and second cushion of Lin 
Re claim 8, Lin in view Lui disclose claim 7 as discussed above. Lin further discloses the first cushion 100 and the second cushion 100 are formed directly on the first abutting surface and the second abutting surface respectively, by injection molding (figs 7a-b & above for claim 1 to Lin, para [0055], lns 24-27).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagasaki (US20080198254, figs 3-4) and Park (US20120206824, figs 1-2, para [0055]-[0056]) read on at least claim 1.
Choi (US20140267767, figs 1-4, para [0057] & figs 5-9, para [0071]) discloses providing cushion either the movable support or frame. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834